CANADY, Judge.
On this appeal briefed and reviewed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), the appellant, Donald E. Minie, Jr., challenges the sentences imposed upon the revocation of the probation he was serving for attempted handling and fondling of a child under sixteen and cocaine possession — offenses he committed in 1997. Minie also challenges his judgment and sentence for robbery — an offense he committed in 2001 and which served, in part, as the basis for the revocation of his probation.
We conclude there are no meritorious substantive grounds to support this appeal. We, however, remand this cause for correction of a scrivener’s error on Minie’s written robbery judgment. The judgment erroneously indicates Minie’s robbery offense as a first-degree felony. The record shows that Minie pleaded no contest to the robbery offense — and was otherwise adjudicated and sentenced therefor — as a second-degree felony. The trial court is therefore directed to correct the written judgment to reflect Minie’s robbery conviction as a second-degree felony. This cause is affirmed in all other respects.
Affirmed but remanded for correction of scrivener’s error.
STRINGER and DAVIS, JJ., concur.